Citation Nr: 1526995	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for an unspecified depressive disorder (claimed as posttraumatic stress disorder).

2. Entitlement to service connection for severe arthritis, left foot.

3. Entitlement to service connection for severe arthritis, left knee.

4. Entitlement to service connection for severe arthritis, left hip.

5. Entitlement to service connection for severe arthritis, low back, to include bulging discs.

6. Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for restless leg syndrome.

8. Entitlement to an evaluation in excess of 10 percent for amputation of the left second toe.

9. Entitlement to a compensable evaluation for allergic rhinitis.

10. Entitlement to an evaluation in excess of 10 percent for varices of the left thigh. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, March 2009, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was later transferred to the RO in St. Louis, Missouri.

In the August 2008 rating decision, the RO continued noncompensable ratings for varicose veins, allergic rhinitis, and left toe amputation.  In the March 2009 rating decision, the evaluation of amputation of the left second toe was increased to 10 percent disabling. In the October 2011 rating decision, the RO increased the Veteran's rating for her varicose veins to 10 percent, effective October 19, 2007.  Although this was a partial grant of the benefit sought, the Veteran has indicated continued disagreement with the rating assigned.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a November 2010 decision, the Board reopened the Veteran's claim for entitlement to service connection for mitral valve insufficiency and granted service connection.  The Board remanded the increased rating issues with respect to the Veteran's left toe, allergic rhinitis, and varicose veins.  The RO effectuated the grant of service connection for mitral valve insufficiency in a November 2010 rating decision, and assigned a noncompensable rating, effective October 19, 2007. The Veteran did not appeal the rating assigned. 

The Veteran appealed the November 2010 Board decision to the Court of Appeals for Veterans Claims (Court).  In a May 2012 Memorandum Decision (single judge), the Court affirmed the grant of service connection for mitral valve insufficiency, but set aside the part of the Board's decision that found the September 1992 rating decision was final.  The Veteran appealed the Court's decision to the Federal Circuit who issued a decision in June 2013 dismissing the Veteran's appeal.  The case was returned to the Board for adjudication consistent with the May 2012 Memorandum Decision.  In April 2014, the Board remanded the issue of downstream issues related to the November 2010 grant of service connection for mitral valve insufficiency, to include whether the September 1992 rating decision was final.  In a February 2015 rating decision, the RO granted an earlier effective date of June 27, 1992 for service connection for mitral valve insufficiency.  Thus, the Court remand directives have been satisfied.  

The grant of an earlier effective date for mitral valve insufficiency is a full grant of benefits on appeal with respect to the issue of finality of the September 1992 rating decision.  The Veteran's date of separation from service was June 26, 1992, and the effective date of June 27, 1992 is the day following separation.  Accordingly, the issue is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date). 

In August 2010, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

As noted above, in November 2010 and April 2014, the Board remanded the case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

Additional Service Treatment Records were associated with the claims file in March 2015.  As the current issue on appeal is increased rating since the last final rating decisions, the Service Treatment Records are not relevant.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

In an August 2014 rating decision, the RO denied service connection for a depressive disorder, left foot arthritis, left knee arthritis, left hip arthritis, low back arthritis, sleep apnea, right first toe numbness, restless leg syndrome, and left ear hearing loss.  The Veteran filed a timely NOD in October 2014 with respect to the issues, except for left ear hearing loss and right first toe numbness.  The Board notes that the claim of service connection was for left first toe numbness (not right toe numbness) and the Veteran noted in her NOD a continued issue with left toe numbness.  The RO has not issued a statement of the case (SOC) with respect to the foregoing notice of disagreement.   Therefore, remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issue of service connection for plantar fasciitis as secondary to the left second toe was raised by the record in the July 2011 VA examination.  The issue of service connection for left big toe numbness been raised by the record in a correspondence received November 2011 and the October 2014 NOD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a depressive disorder, left foot arthritis, left knee arthritis, left hip arthritis, low back arthritis, sleep apnea, and restless leg syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A left second toe amputation disability manifests as no more than a moderate foot injury.

2. An allergic rhinitis disability is not manifested by obstruction greater than 50 percent to one or more nasal passages.  No polyps are present.
 
3. A sinusitis/rhinitis disability has been manifested by no more than two non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, and was not manifested by incapacitating episodes, by three or more episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, by chronic osteomyelitis, by near constant sinusitis, by repeated surgeries, or by polyps. 

4. A left thigh varices disability is manifested by intermittent pain, fatigue in the legs, and edema, that is relieved by elevation or compression hosiery.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a second left toe amputation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, Diagnostic Code 5284 (2014).

2. The criteria for a compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.97, Diagnostic Code 6522 (2014).

3. The criteria for an evaluation in excess of 10 percent for left thigh varices have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in for the case was satisfied by letters dated November 2007 and September 2008.  The claim was last adjudicated in February 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, private medical records, and lay statements have been associated with the record.  In December 2007, November 2009, July 2011, and June 2014, VA provided the Veteran with VA examinations to evaluate the severity of the Veteran's toe, sinus, and varices disabilities.  The examinations provided findings necessary for rating such disabilities and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  By providing the Veteran with examinations in July 2011 and June 2014 addressing the current severity of her toe, sinus, and varices disabilities, the Appeals Management Center (AMC) complied with the Board's November 2010 and April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  There is one uniform stage applicable to this appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

1. Left toe disability.

The Veteran asserts that she is entitled to a higher evaluation for her service-connected amputation disability of the second left toe.  The Veteran reports pain in the foot as a result.

By way of a March 2009 rating decision, the evaluation was changed from Diagnostic Code 5199-5172 (amputation of toes) to Diagnostic Code 5199-5284 (other foot injuries), under which the Veteran's disability is currently evaluated.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  A diagnostic code ending in the digits "99" is used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  Id.  Here, the first hyphenated code indicates the disability is rated by analogy to DC 5284.  The Board will consider all appropriate diagnostic codes.

Diagnostic code 5172 evaluates amputation of the toes, other than the great toe.  Where there is removal of the metatarsal head, a 20 percent evaluation is warranted.  Without metatarsal head involvement, a non-compensable evaluation is warranted.  Foot disabilities may also be rated under DCs 5276 (acquired flat foot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (metatarsalgia), 5281 (unilateral, severe, hallux rigidus), 5282 (hammer toe), 5283 (malunion of, or nonunion of, tarsal or metatarsal bones), and 5284 (other foot injuries), when appropriate.  DC 5284 provides for ratings of 10, 20, and 30 percent, respectively, for moderate, moderately severe, and severe foot injury.  If there is actual loss of use of the foot, a 40 percent rating is warranted under DC 5284.

The record here shows that the Veteran did not have metatarsal head involvement in her amputation.  See e.g. June 2014 VA examination.  Thus, a non-compensable evaluation under DC 5172 is the most warranted.  The Board's analysis, therefore, focuses on the evaluation under DC 5284.  

The December 2007 VA examiner reported the Veteran's toe was disarticulated at the proximal interphalangeal joint, that the stump moved dorsally and the Veteran developed a large area of hardening and hypertrophy of the skin over the head of the second metatarsal.  The remnant stump was rotated upwards and was quite painful from time to time.  The examiner further reported that there was a painful callus formation under the head of the second metatarsal, and that in cold weather the stump is painful at rest.  The Veteran reported that if the Veteran stands too long or puts weight on the foot too long, the foot becomes painful.  There was no weakness, stiffness, swelling, heat, or redness of the foot.  There was increased fatigability and lack of endurance found.

In November 2008 treatment, the Veteran complained of discomfort to the enlarged callous/skin enlargement to the remnants to the second toe.  The examiner found that at the distal end of the tissue envelop to the second digital remnant, there was hypersensitivity with no accompanied tinnel sign.  

A November 2008 VA skin examination revealed the wound of the foot of the left second digit to be healed.  There was no evidence of cellulitis or other skin infection. There were no sores evident and the surgical site was stable.  There was no erythema of the area.  There was some tenderness especially over the callus that has formed over the second metatarsal head on the left plantar surface.  There was no tenderness with palpation of the amputation stump. The diagnosis was amputation of left second digit with history of postoperative cellulitis that has resolved without residuals.

At a November 2008 VA podiatry consultation, the Veteran complained of discomfort to the enlarged callous/skin to the remnants to the second toe.  The Veteran denied any numbness, tingling, or burning sensation.  There was hypersensitivity with no accompanied tinnel sign.

At a December 2008 VA prosthetics consultation, the Veteran complained of pain in joints involving lower leg, callous at the plantar surface of the amputated toe, and pain to the dorsum across the metatarsal head.  At a February 2009 orthotics consultation, the Veteran stated that she was very pleased with the orthosis she had received and stated that she had 80% relief.  Subsequently, she attended physical therapy for foot problems that included disabilities other than the toe, such as great toe hallux rigidus and a bunion.

At the August 2010 hearing, the Veteran testified that she already received a 10 percent evaluation on her toe, and her concern with the toe is the arthritis she now has, in that she does not want it traveling up her leg.

The July 2011 VA examination showed that the Veteran had a well healed, remote sagittal incision over the distal left second ray space consistent with her amputation through the proximal interphalangeal joint.  The proximal interphalangeal joint was absent and the stump well healed distally and slightly erythematous at the tip but without cellulitis.  The Veteran's left foot presented with tenderness on mobilization of the insertion of the Achilles tendon into the calcaneus but there was no excess lateral valgus deviation.

In March 2013, the Veteran was treated for debridement of the hyperkeratosis to the plantar left foot.  She reported using male tennis shoes with a rocker outer sole and orthotics.  She denied any numbness, tingling, burning sensation, rest pain, claudication, history of ulceration, or slow healing wounds.

In September 2013 treatment records, the Veteran stated that she gets intermittent numbness to the hallux left foot.  There was evidence of enlarged callous/skin to the region which was the remnants to the second toe.  At the distal end of the tissue envelop to the second digital remnant, there was hypersensitivity, with no accompanied tinnel sign.

In the June 2014 VA examination, the Veteran denied additional surgery or injections to the left foot since her last rating.  The examiner noted her purchase of expensive orthotics/shoes and that these have been of some relief.  The examiner reported the Veteran finding Reflexology helpful, though temporary, for her pain at the left forefoot.  The examiner found the scar at the amputation site not painful or unstable and the total area not greater than 39 square inches.  There was mild atrophy of the 3rd and 4th dorsal interossei muscle compartments noted.  The examiner found the impact of amputation to be difficulty with prolonged standing and walking as well as with repetitive foot controls on the left and repetitive stair climbing.

The Board finds that the Veteran's disability most nearly approximates a moderate degree of foot injury.  To warrant a higher evaluation, the foot injury must be moderately severe, or severe.  On this record, the Board finds that a higher evaluation is not warranted.

Here, the Veteran has described symptoms of pain and tenderness.  There have been symptoms of mild swelling to the toe remnant as well.  Other non-service connected disabilities have been found, such as hallux rigidus, a bunion, and plantar fasciitis, so some of the pain may be attributable to those disabilities. The evidence shows the Veteran able to function throughout the appeal period, although with some difficulty.  The Veteran's concerns, as indicated in the 2010 Board hearing are the non-service connected arthritis of the foot, which she fears will move up her leg.  The Board finds that the severity of symptoms of pain, swelling, calluses, and hypersensitivity, and the removal of only a portion of the Veteran's left second toe are more consistent with a moderate foot injury, rather than a moderately severe, or severe foot injury.  Accordingly, an evaluation in excess of 10 percent is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as pain when walking and standing due to an amputated toe, callus formation, tenderness and swelling of the toe remnant.  The Board has specifically considered the rating criteria addressing amputations and other foot injuries.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

2. Allergic rhinitis.

The Veteran's allergic rhinitis is evaluated under Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic or vasomotor rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Board will also consider whether a higher rating is warranted under any other pertinent diagnostic code.  As the record shows treatment for, and notations of, sinusitis, Diagnostic Codes 6510 through 6514, for sinusitis, are pertinent.  Under Diagnostic Codes 6510 through 6514, the General Rating Formula for Sinusitis, an evaluation of 10 percent is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An evaluation of 30 percent is warranted with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An evaluation of 50 percent is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note to the General Rating Formula states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The evidence shows that, in the December 2007 VA examination, the Veteran reported no symptoms, but she provided a recent history of stopped up nose, mucous in the nose, and occasionally a blood stain to the mucous.  The Veteran stated that she has inflamed sinuses one to two times in a year and that she was taking about two courses of antibiotics per year for these recurrent infections. However, since 2005 she has not used antibiotics.  The ear nose and throat examination revealed the nose, nasopharynx, mouth, larynx, and neck all within normal limits.  The diagnosis was non-debilitating sinusitis requiring two courses of antibiotics per year. 

In the November 2009 VA examination, the Veteran denied taking antibiotics for any sinus problems.  She described some popping sensations in the ears associated with eustachian tube dysfunction.  The ear, nose, and throat examination revealed both eardrums to be normal, and the nose, nasopharynx, mouth, larynx, and neck all within normal limits.  The diagnosis was allergic rhinitis with probable nonallergic rhinitis.

In December 2009 treatment, the Veteran reported an ongoing sinus infection since October that would not clear up, and that her ears were now popping and ringing.  She reported headache, sinus pressure, and a cough with sputum for 3 weeks.  She reported using an over the counter inhaler.  Physical examination revealed the ears had mild erythema.  There was sinus pressure in frontal sinuses and there was no exudate in the oropharynx.  The assessment was sinusitis, and she was prescribed a Z-pack, and Flonase.  Asthma pulmonary function tests were ordered.

In February 2010, the Veteran sought treatment for a complaint of a sinus infection.  After reviewing the pulmonary function tests, the clinician noted a mild obstructive ventilatory defect.  The treatment plan was to add mometasone inhaler and continue albuterol, perform a sinus computed tomography (CT) test, and continue ocean spray daily.  In March 2010, asthma was diagnosed.  

The March 2010 sinus CT was normal with no evidence of acute or chronic sinusitis.  In April 2010 the Veteran reported her sinusitis improved with current treatment.  In June 2010, she went to the emergency room for sinus drainage and hypertension.  In July 2010, she stated she had not needed albuterol since she left her job.  The Veteran was found to have allergies to cats.  At the time she owned a cat.

In May 2011 treatment, the Veteran reported having an increase in clear mucus production and post-nasal drip, and that she continued to have symptoms of congestion.  She had tried a nasal steroid without relief in symptoms.

July 2011 VA examination, the examiner reported a diagnosis of allergic rhinitis, reasoning that the Veteran did not have features of sinusitis.  The examiner found that the Veteran has never had to take continuous antibiotics for six weeks for any sinusitis condition, and in fact rarely takes antibiotics at all.  The examiner reported that the Veteran's discomfort was in the nasal area and irrigations and medications have proven helpful, but she has to do this four seasons of the year.  She had been aided by having a friend take her cat.  The examiner noted the Veteran's asthmatic condition and use of a rescue inhaler.  The reported symptom was a clear nasal mucoid discharge.  The Veteran had not had surgery in the oropharyngeal nasal area, in particular a polypectomy.  She denied frequent epistaxis or nosebleeds.  On examination, her ears presented no infection, discharge or perforations.  Her oropharynx was unremarkable.  Inspection of her nasal passages revealed pallor to the nasal mucosa, especially as the turbinates are concerned, no excess granulation tissue or hypertrophy of the turbinates left or right, no polyps, no septal deviation, and no obstruction of the nasal passages or nostrils. 

October 2011 treatment records show the Veteran was compliant with taking Zyrtec daily and Astepro.  The Veteran was still having significant rhinitis and post-nasal drainage.  The treatment was saline nasal rinses every other day.  She was mostly frustrated with chronic post nasal drainage that was waking her up at night and was refractory to conventional measures.

In January 2012 treatment, no post nasal drip was seen.  In February 2012, the Veteran had complaints of drainage at the back of the throat.  She stated that nasal congestion was better.  She had a followup visit in June 2012.  In January 2013 she reported having congestion and dark, thick mucus for two to three months.

The June 2014 VA examination revealed the Veteran took two to three courses of antibiotics per year, with nasal stuffiness and post nasal drainage daily, which is worse in summer. She also has facial pressure 2-3 times per year.  In the prior 12 months, she had two non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past.  The examiner found she had no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months, no obstruction, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  The examiner found the disability does not impact her ability to work.

On this record, the Board has determined that an increased evaluation for allergic rhinitis is not warranted.  With respect to an evaluation under Diagnostic Code 6522, the preponderance of the evidence shows that the Veteran does not have an obstruction in either nasal passage, that she does not have polyps and has never had surgery for polyps.  See July 2011 and June 2014 VA examinations.  To the extent the Veteran's contention of entitlement to an increased rating can be construed as an allegation that she has polyps or a nasal obstruction, the probative weight of such an allegation is outweighed by the opinions of the VA medical examiners who have greater knowledge, experience, and training in evaluating medical conditions.

With respect to an evaluation under the Diagnostic Codes for sinusitis, the Veteran has shown symptoms of clear mucosal discharge, and post nasal drip, generally.  In 2007, she reported the mucosal discharge to include blood occasionally.  In January 2013 she reported having congestion and dark, thick mucus for two to three months.  There was occasionally sinus pressure and occasionally headaches.

The sinus disease has caused the Veteran to be treated by antibiotics at times.  In 2007, the Veteran had been treated twice per year with antibiotics.  The 2007 VA examiner found the Veteran's disability to be non-debilitating.  

In the November 2009 VA examination, the Veteran denied taking antibiotics over the past months.  However in December 2009, the Veteran was prescribed antibiotics for a sinus infection since October consisting of headache and sinus pressure.  There is no indication that this infection was incapacitating.

Thereafter, the Veteran was treated for sinus infections or allergy symptoms in February 2010, with a followup in March 2010 where asthma diagnosed.  In June and July the Veteran's emergency room treatment and followup appeared to be more the result of blood pressure medicine than a sinus infection.  She was then treated for allergy and sinus related issues in May 2011, October 2011, January 2012, February 2012, June 2012, and January 2013.  

In the July 2011 VA examination, she denied taking continuous antibiotics for six weeks and stated she rarely takes antibiotics at all.  Her use of nasal irrigations and rehoming her cat due to allergies were helpful.  The June 2014 VA examiner found Veteran takes two to three courses of antibiotics per year, with nasal stuffiness and post nasal drainage daily, which is worse in summer. She also has facial pressure 2-3 times per year.  In the prior 12 months, she had two non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past. 

This evidence shows that there were no incapacitating episodes of sinusitis.  The Veteran had initially one to two episodes of sinusitis per year in which she needed to take antibiotics.  In June 2014, she reportedly was having two to three courses of antibiotics per year.  Generally, her symptoms have been characterized by post nasal drip, clear discharge, and congestion.  There were two instances of dark or bloody mucous, but clear mucous and post nasal drip is more consistent with the whole of the disability picture.  The June 2014 examiner found her to have only had two non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Thus, although the evidence shows she has had two to three episodes of sinusitis per year, there have been less than three with the characteristics required for a 10 percent or higher evaluation under the Diagnostic Code.  Additionally, the preponderance of the evidence is against incapacitating episodes, and surgeries.  Thus, a higher evaluation is not warranted on those bases as well. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as nasal discharge, pain, congestion, and headaches.  The Board has specifically considered the rating criteria addressing polyps, nasal passage obstruction, sinus infections with incapacitating and non-incapacitating episodes, headaches, pain, purulent discharge, and surgeries.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

3. Varices of the left thigh.

The Veteran contends that her left thigh varicose veins disability has worsened.  The Veteran's service-connected varicose veins disability is currently evaluated at 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120 (varicose veins). 

Under Diagnostic Code 7120, varicose veins are rated as follows: 10 percent disabling for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; 20 percent disabling for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 60 percent disabling for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 100 percent disabling for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Code 7120.  If more than one extremity is involved, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  Id. 

This record shows a December 2007 VA examination found two dilated veins at the distal lateral aspect of the left thigh, which become one and extend over the lateral aspect of the knee.  Over the lateral left thigh, there are minor prominent tributaries to the two dilated veins.  The veins are prominent but not tortuous.  The whole length of the dilated veins over the lateral distal thigh and lateral knee is approximately 23 cm.  The Veteran has another group of superficial veins which produce a pinkish/bluish color, but do not meet the criteria for varicose veins.  The Veteran reported that the veins were causing pain up and down her leg when she is watching television.  The veteran did not have any signs of inflammation, increased tortuosity, or increased distention.

The July 2011 VA examiner reported that the Veteran wears knee-high TED hose support stockings when she goes walking, however, she does not wear thigh-high or pantyhose type of compressive stockings.  The examiner found varicosities of the left lateral and left distal medial thigh as well as one in the popliteal fossa, present a stinging type of pins and needles sensation with prolonged standing and walking and by 10:00 a.m., the Veteran has at least trace dependent edema of the left ankle.  Elevation of the extremity is helpful, according to the Veteran.  The physical examination revealed no eczema, ulceration, subcutaneous induration or massive board-like edema with constant pain at rest.  Symptoms are those of pressure and pins and needles sensations overall.  The varices were nondistended and not painful to touch.  The Veteran examiner found the Veteran to have a very mild degree of pigmentary deposition about the anterior aspect of the distal left thigh and turgid, distended varicosities which run obliquely in the lateral aspect of the posterior left knee.

August 2012 treatment records show a bruise in the left popliteal fossa developing four days prior with no trauma.  There was mild swelling noted.  An August 2012 ultrasound showed no evidence of deep venous thrombosis of the bilateral femoral and popliteal veins.  No popliteal cyst was identified.  

September 2012 treatment records note varicose veins symptomatically improved after wearing TED hose.  The Veteran stated that the bruising has resolved and that her pain is improved with wearing the compression stockings.

The June 2014 VA examination revealed venous varicosities of the left lower extremity.  The Veteran reported continuing to wear knee high TED hose support stockings when she goes walking, but not thigh high or panty hose type of compressive stockings.  The Veteran reported experiencing a tingling and stinging type sensation were she to stand and walk for prolonged periods of time.  She had not developed any ulcerations of the lower extremities.  She develops trace dependent edema at the left ankle by the end of the day.  The physical examination revealed asymptomatic palpable, visible varicose veins with fatigue in the leg after prolonged walking.  Symptoms were relieved by elevation of the extremity and compression hosiery.  There was intermittent edema present. 

On this record, the Board finds that an evaluation in excess of 10 percent is not warranted.  The Veteran complains of pain up and down her legs when she is watching television, and a stinging type of pins and needles sensation with prolonged standing and walking, throughout much of the appeal period.  Trace swelling was noted in July 2011, which the Veteran said appeared by 10:00 a.m. every day.  In August 2012, mild swelling was noted.  In June 2014, the Veteran reportedly developed trace swelling by the end of the day.  The Veteran generally reported the pain and swelling improved by elevation and by the use of compression hosiery.

The Board finds that this disability picture more nearly approximates the 10 percent evaluation, the criteria of which is intermittent edema or aching and fatigue relieved by elevation or compression hosiery.  Although there are trace amounts of swelling and although the report indicates that the pain and swelling was improved by elevation and compression hosiery (rather than relieved), persistent edema is not shown.  The evidence shows that the edema appears by 10:00 a.m., or at by the end of the day.  The implication, therefore, is that it is relieved overnight.  This finding and the finding that the edema is trace persuades the Board that the edema is not persistent in character.  Additionally, in June 2014, the VA examiner found that her edema and pain symptoms were relieved by elevation and compression hosiery.  Thus, a 20 percent evaluation is not warranted.   

A 40 percent evaluation is not warranted because the preponderance of the evidence is against a showing of stasis pigmentation.  A 60 percent evaluation is not warranted because there is no subcutaneous induration, eczema or persistent ulceration.  A 100 percent evaluation is not warranted because the evidence is against a finding of massive board-like edema with constant pain at rest. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as leg pain and swelling.  The Board has specifically considered the rating criteria addressing leg pain, swelling, ulceration, stasis pigmentation, and subcutaneous induration.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

In sum, the severity of the Veteran's disabilities more nearly approximate the evaluations currently assigned when viewed by the preponderance of the evidence.  Accordingly, increased evaluations are not warranted.


ORDER

An evaluation in excess of 10 percent for a left second toe amputation is denied.

A compensable evaluation for allergic rhinitis is denied.

An evaluation in excess of 10 percent for left thigh varices is denied.


REMAND

As discussed above, the Veteran filed a timely NOD to an August 2014 rating decision that denied service connection for a depressive disorder, left foot arthritis, left knee arthritis, left hip arthritis, low back arthritis, sleep apnea, and restless leg syndrome.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue an SOC addressing entitlement to service connection for a depressive disorder, left foot arthritis, left knee arthritis, left hip arthritis, low back arthritis, sleep apnea, and restless leg syndrome.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless she perfects her appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


